UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:333-77499 333-77499-01 333-111423 333-111423-01 333-112593 333-112593-01 Charter Communications Holdings, LLC* Charter Communications Holdings Capital Corporation* CCH II, LLC* CCH II Capital Corp.* CCO Holdings, LLC* CCO Holdings Capital Corp.* (Exact name of registrants as specified in their charters) Delaware 43-1843179 Delaware 43-1843177 Delaware 03-0511293 Delaware 13-4257703 Delaware 86-1067239 Delaware 20-0259004 (State or other jurisdiction of incorporation or organization) I.R.S. Employer Identification Number 12405 Powerscourt Drive St. Louis, Missouri 63131 (314) 965-0555 (Address of principal executive offices, including zip code) (Registrants’ telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrants are well-known seasoned issuers, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrants are not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes þ No o Indicate by check mark whether the registrants (1)have filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrants were required to file such reports), and (2)have been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants’ knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. þ Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, non-accelerated filers, or smaller reporting companies. See definition of “accelerated filers,” “large accelerated filers,” and “smaller reporting companies” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filers oAccelerated filers oNon-accelerated filers þSmaller reporting companies o Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Act). Yes oNo þ The aggregate market value of the voting and non-voting common equity securities held by non-affiliates at June 30, 2007 was $0 for each registrant.All of the limited liability company membership interests of Charter Communications Holdings, LLC are held by CCHC, LLC. All of the issued and outstanding shares of capital stock of Charter Communications Holdings Capital Corporation are held by Charter Communications Holdings, LLC. All of the issued and outstanding shares of capital stock of CCH II Capital Corp. are held by CCH II, LLC.All of the limited liability company membership interests of CCH II, LLC are held by CCH I, LLC (a wholly owned subsidiary of Charter Communications Holdings, LLC). All of the issued and outstanding shares of capital stock of CCO Holdings Capital Corp. are held by CCO Holdings, LLC. All of the limited liability company membership interests of CCO Holdings, LLC are held by CCH II, LLC. There is no public trading market for any of the aforementioned limited liability company membership interests or shares of capital stock. Number of shares of common stock of Charter Communications Holdings Capital Corporation outstanding as of March 19, 2008:100 Number of shares of common stock of CCH II Capital Corp. outstanding as of March 19, 2008: 1 Number of shares of common stock of CCO Holdings Capital Corp. outstanding as of March 19, 2008: 1 *Charter Communications Holdings, LLC, Charter Communications Holdings Capital Corporation, CCH II, LLC, CCH II Capital Corp., CCO Holdings, LLC, and CCO Holdings Capital Corp. meet the conditions set forth in General Instruction I(1)(a) and (b)to Form10-K and are therefore filing with the reduced disclosure format. Documents Incorporated By Reference Neither an Annual Report to security holders, a proxy statement nor a prospectus under Rule 424(b) or (c) is incorporated herewith. This combined Form10-K is separately filed by Charter Communications Holdings, LLC, Charter Communications Holdings Capital Corporation, CCH II, LLC, CCH II Capital Corp., CCO Holdings, LLC, and CCO Holdings Capital Corp.Each registrant hereto is filing on its own behalf all of the information contained in this annual report that relates to such registrant. Each registrant hereto is not filing any information that does not relate to such registrant, and therefore makes no representation as to any such information. TABLE OF CONTENTS Page No. PART I Item1 Business 1 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 17 Item2 Properties 17 Item3 Legal Proceedings 18 PART II Item5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item7 Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item7A Quantitative and Qualitative Disclosure About Market Risk 44 Item8 Financial Statements and Supplementary Data 45 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 45 Item 9A Controls and Procedures 45 Item 9B Other Information 46 PART III Item14 Principal Accounting Fees and Services 47 PART IV Item15 Exhibits and Financial Statement Schedules 48 Signatures S-1 Exhibit Index E-1 This annual report on Form10-K is for the year ended December31, 2007.The Securities and Exchange Commission (“SEC”)allows us to “incorporate by reference” information that we file with the SEC, which means that we can disclose important information to you by referring you directly to those documents.Information incorporated by reference is considered to be part of this annual report.In addition, information that we file with the SEC in the future will automatically update and supersede information contained in this annual report.In this annual report, “we,” “us” and “our” refer to Charter Communications Holdings, LLC and its subsidiaries, including its indirect subsidiaries CCH II, LLC and CCO Holdings, LLC, and their subsidiaries. i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act") and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial, including, without limitation, the forward-looking statements set forth in Part I. Item1. under the heading "Business – Company Focus," and in Part II. Item7. under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations" in this annual report.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described in Part I. Item 1A. under the heading "Risk Factors" and in Part II. Item7. under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this annual report.Many of the forward-looking statements contained in this annual report may be identified by the use of forward-looking words such as "believe," "expect," "anticipate," "should," "planned," "will," "may," "intend," "estimated," "aim," "on track," "target," "opportunity" and "potential," among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this annual report are set forth in this annual report and in other reports or documents that we file from time to time with the SEC, and include, but are not limited to: · the availability, in general, of funds to meet interest payment obligations under our and our parent companies’ debt and to fund our operations and necessary capital expenditures, either through cash flows from operating activities, further borrowings or other sources and, in particular, our and our parent companies’ ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; · our and our parent companies’ ability to comply with all covenants in our and our parent companies’ indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions; · our and our parent companies’ ability to pay or refinance debt prior to or when it becomes due and/or refinance that debt through new issuances, exchange offers or otherwise, including restructuring our and our parent companies’ balance sheet and leverage position; · the impact of competition from other distributors, including incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line (“DSL”) providers; · difficulties in growing, further introducing, and operating our telephone services, while adequately meeting customer expectations for the reliability of voice services; · our ability to adequately meet demand for installations and customer service; · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition; · our ability to obtain programming at reasonable prices or to adequately raise prices to offset the effects of higher programming costs; · general business conditions, economic uncertainty or slowdown, including the recent significant slowdown in the new housing sector and overall economy; and · the effects of governmental regulation on our business. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this annual report. ii PART I Item 1.Business. Introduction Charter Communications Holdings, LLC ("Charter Holdings"), including its indirect subsidiaries CCH II, LLC (“CCH II”) and CCO Holdings, LLC (“CCO Holdings”), through their operating subsidiary, Charter Communications Operating, LLC (“Charter Operating”), operate broadband communications businesses in the United States, with approximately 5.60 million customers at December 31, 2007.Charter Communications Holdings Capital Corporation, CCH II Capital Corp, and CCO Holdings Capital Corp. are wholly-owned subsidiaries of Charter Holdings, CCH II, and CCO Holdings, respectively, and were formed and exist solely as co-issuers of the public debt issued with their parent companies.Through our hybrid fiber and coaxial cable network, we offer traditional cable video programming (analog and digital, which we refer to as "video" service), high-speed Internet access, and telephone service, as well as, advanced broadband services (such as Charter OnDemand™ video service (“OnDemand”), high definition television service, and digital video recorder (“DVR”) service). At December 31, 2007, we served approximately 5.22 million video customers, of which approximately 2.92 million were also digital video customers.We also served approximately 2.68 million high-speed Internet customers (including approximately 289,600 who received only high-speed Internet services).We also provided telephone service to approximately 959,300 customers (including approximately 38,700 who received only telephone service). At
